Title: To James Madison from Peder Pedersen, 19 September 1807
From: Pedersen, Peder
To: Madison, James



Sir,
Philadelphia 19th. Septembr. 1807.

Having received information from His Majesty’s Consul in New York, that an armed Brig call’d the Two Lydias" under the Danish Flag, had arrived there a few days ago from one of the ports of the prohibited part of the Island of St: Domingo, and that Captn. Young the Master of said Brig had not produced to the Consul any Commission by which the armament can be considered lawfull, nor any Pass: I feel myself called upon to apply to you, Sir, for the interference of the executive authority of the United States, in the present case, and I hereby accordingly beg leave to request that you will have the goodness to obtain through the Treasury Department an order sent to the Collector for the port of New York, not to permit the above mentioned Brig the Two Lydias, to leave port, before the Captn. of that Vessel shall have satisfied me or His Majesty’s Consul at NewYork that the Vessel is entitled to carry the Flag under which she has come there, of which after due Examination the Collector shall be officially informed; It is evident that if Captn. Young is a Dane, and will enjoy the privilege here, of being such, he must prove himself to be so, and conform to the laws prescribed for His Majesty’s navigating Subjects.  If he is not a Dane, but on the contrary an American citizen, both the Vessel and the Cargo she brought, I presume would be forfeited to the United States in conformity with the act of Congress, which interdicts commercial intercourse with certain parts of the Island of St. Domingo;
I have only to add, that having in my quality of His Majesty’s Chargé d’affairs requested your assistance, as stated above, I hold myself responsible to my Government for any Complaint which the Captn. or the owner of the Two Lydias possibly may bring forward.
Understanding that the Secretary of the Treasury at present is in NewYork, and apprehending that the Vessel may be ready to leave port before an answer from yourself can be received, I shall permit myself to transmit a Copy of this letter to Mr. Gallatin, and I hope he will be kind ennough provisionally to take the necessary steps for preventing her departure.  I have the honour to be with the highest Consideration and Respect Sir your most obedient & humble servant

Pr: Pedersen

